Exhibit 10.9
Exhibit 4.3
FIRST AMENDMENT TO
AMENDED AND RESTATED PLEDGE AGREEMENT
THIS FIRST AMENDMENT TO AMENDED AND RESTATED PLEDGE AGREEMENT (this
“Amendment”), dated as of September 22, 2010, is entered into by and between
FRANKLIN CREDIT HOLDING CORPORATION, a Delaware corporation (the “Grantor”), and
The Huntington National Bank, a national banking association, acting hereunder
as contractual representative pursuant to the Credit Agreement for Lenders
(“Huntington,” acting as such contractual representative and any successor or
successors to Huntington acting in such capacity, being referred to as the
“Administrative Agent”). All capitalized terms in this Amendment that are not
otherwise defined herein shall have the meanings ascribed to such terms in the
Pledge Agreement (as defined below).
RECITALS:
A. On or about March 31, 2009, the Grantor entered into a certain Amended and
Restated Pledge Agreement (the “Pledge Agreement”) in favor of Administrative
Agent, which was accepted and agreed to by Administrative Agent on that same
date; and
B. Pursuant to the terms and subject to the conditions of the Pledge Agreement,
the Grantor collaterally assigned, mortgaged, pledged, and hypothecated to
Administrative Agent (for the benefit of the Secured Creditors) a lien on and
security interest in, and a collateral assignment of, all of Grantor’s right,
title, and interest in, to, and under the Collateral; and
C. The Grantor and the Administrative Agent have agreed that the Pledge
Agreement should be amended and modified upon the terms and subject to the
conditions contained herein.
NOW, THEREFORE, in consideration of the mutual covenants, agreements, and
promises contained herein, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereto for
themselves and their successors and assigns do hereby agree, represent and
warrant as follows:
1. The definition of “Pledged Stock,” as set forth in Section 1.1(b) of the
Pledge Agreement is hereby amended to recite in its entirety as follows:
“Pledged Stock” means the shares of capital stock owned by the Grantor (other
than the capital stock of Franklin Credit Management Corporation), including all
shares of capital stock listed on Schedule 2.

 

 



--------------------------------------------------------------------------------



 



2. Section 4.1 of the Pledge Agreement is hereby amended to recite in its
entirety as follows:
The Grantor shall (a) except for the security interest created by this
Agreement, not create or suffer to exist any Lien upon or with respect to any
Collateral; (b) not use or permit any Collateral to be used unlawfully or in
violation of any provision of this Agreement, any other Loan Document, any
applicable Law or any policy of insurance covering the Collateral; (c) not sell,
transfer, pledge or assign (by operation of law or otherwise) any Collateral;
(d) not enter into any agreement or undertaking restricting the right or ability
of the Administrative Agent to sell, assign or transfer any Collateral;
(e) promptly notify the Administrative Agent of its entry into any agreement or
assumption of undertaking that restricts the ability to sell, assign or transfer
any Collateral; (f) not cause or permit any of the Grantor’s Subsidiaries (other
than Franklin Credit Management Corporation) to directly or indirectly create,
incur, assume or otherwise become or remain liable with respect to any
Indebtedness, except for Indebtedness to any Lenders; (g) not agree, or permit
any of its Subsidiaries (other than Franklin Credit Management Corporation) to
agree, to create or otherwise become effective any consensual encumbrance or
restriction of any kind on the ability of any such Subsidiary to pay, directly
or indirectly, dividends or make any other distributions in respect of its
capital stock; and (h) not issue any additional stock, membership interests or
other equity interests (including, without limitation, any option rights) in any
Subsidiary (other than Franklin Credit Management Corporation) of the Grantor.
3. Schedule 2 to the Pledge Agreement is hereby replaced with Schedule 2
attached to this Amendment.
4. Conditions of Effectiveness. This Amendment shall become effective as of
September 22, 2010, upon satisfaction of all of the following conditions
precedent:
(a) Administrative Agent shall have received execution and delivery of, by all
parties signatory thereto, originals, or completion as the case may be, to the
satisfaction of Administrative Agent and its counsel, containing such
information requested by Administrative Agent and its counsel and reflecting the
absence of any material fact or issues and in all respect satisfactory to the
Administrative Agent, each of the following documents:
(i) Two duly executed copies of this Amendment;
(b) The representations contained in the immediately following paragraph shall
be true and accurate.
5. Representations and Warranties. The Grantor represents and warrants to
Administrative Agent as follows: (a) after giving effect to this Amendment, each
representation and warranty made by or on behalf of the Grantor in the Pledge
Agreement and in any other document executed in connection therewith is true and
correct in all material respects on and as of the date hereof as though made on
and as of such date, except to the extent that any such representation or
warranty expressly relates solely to a date prior hereto; (b) the execution,
delivery, and performance by the Grantor of this Amendment and any other related
document have been duly authorized by all requisite corporate or organizational
action on the part of the Grantor and will not violate any Laws applicable to
the Grantor; (c) this Amendment has been duly executed and delivered by the
Grantor, and each of this Amendment, the Pledge Agreement, and any other related
document as amended hereby constitutes the legal, valid, and binding obligation
of the Grantor, enforceable against the Grantor in accordance with the terms
thereof; and (d) no event has occurred and is continuing, and no condition
exists, which would constitute an Event of Default.

 

 



--------------------------------------------------------------------------------



 



6. Ratification and Reaffirmation. The Grantor agrees (i) that all the
obligations, indebtedness, and liabilities of the Grantor to the Administrative
Agent under the Pledge Agreement are the valid and binding obligations of the
Grantor; (ii) that the Secured Obligations of the Grantor are valid and binding
without any present right of offset, claim, defense, or recoupment of any kind
and are hereby ratified and confirmed in all respects; and (iii) that the Liens
and security interests granted to the Administrative Agent are valid and binding
and are hereby ratified and confirmed in all respects.
7. Reference to and Effect on the Loan Documents. (a) Upon the effectiveness of
this Amendment, each reference in the Pledge Agreement to “Amended and Restated
Pledge Agreement,” “Pledge Agreement,” “Agreement,” the prefix “herein,”
“hereof,” or words of similar import, and each reference in any related
documents to the Pledge Agreement, shall mean and be a reference to the Pledge
Agreement as amended hereby. (b) Except to the extent amended or modified
hereby, all of the representations, warranties, terms, covenants, and conditions
of the Pledge Agreement and any related documents shall remain as written
originally and in full force and effect in accordance with their respective
terms and are hereby ratified and confirmed, and nothing herein shall affect,
modify, limit, or impair any of the rights and powers which the Administrative
Agent may have hereunder or thereunder. Nothing in this Amendment shall
constitute a novation. The amendments set forth herein shall be limited
precisely as provided for herein, and shall not be deemed to be a waiver of,
amendment of, consent to, or modification of any of the Administrative Agent’s
rights under, or of any other term or provisions of, the Pledge Agreement or any
other related document, or of any term or provision of any other document
referred to therein or herein or of any transaction or future action on the part
of the Grantor that would require the consent of the Administrative Agent.
8. Waiver and Release of All Claims and Defenses. The Grantor hereby forever
waives, relinquishes, discharges, and releases all defenses and claims of every
kind or nature, whether existing by virtue of state, federal, or local law, by
agreement or otherwise, against the Administrative Agent, its successors,
assigns, directors, officers, shareholders, agents, employees, and attorneys
(collectively, the “Released Parties”), the Secured Obligations, or the
Collateral, whether previously or now existing or arising out of or related to
any transaction or dealings between the Administrative Agent and the Grantor,
which the Grantor may have or may have made at any time up through and including
the date of this Amendment, including without limitation, any affirmative
defenses, counterclaims, setoffs, deductions, or recoupments, by the Grantor and
all of its representatives, successors, assigns, agents, employees, officers,
directors, and heirs. “Claims” includes all debts, demands, actions, causes of
action, suits, dues, sums of money, accounts, bonds, warranties, covenants,
contracts, controversies, promises, agreements, or obligations of any kind,
type, or description, and any other claim or demand of any nature whatsoever,
whether known or unknown, accrued or unaccrued, disputed or undisputed,
liquidated or contingent, in contract, tort, at law, or in equity, any of them
ever had, claimed to have, now has, or shall or may have. Nothing contained in
this Amendment prevents enforcement of this release.
9. No Waiver. Nothing in this Amendment shall be construed to waive, modify, or
cure any default or Event of Default that exists or may exist under the Credit
Agreement or any other Loan Document.
10. Waiver of Right to Trial by Jury. EACH PARTY TO THIS AMENDMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION (1) ARISING UNDER THIS AMENDMENT OR ANY LOAN DOCUMENT, OR (2) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE, AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

 



--------------------------------------------------------------------------------



 



11. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, and all of which together will
constitute one and the same instrument. Receipt by the Administrative Agent of a
facsimile copy of an executed signature page hereof will constitute receipt by
the Administrative Agent of an executed counterpart of this Amendment.
12. Costs and Expenses. The Grantor agrees to pay on demand in accordance with
the terms of the Credit Agreement all costs and expenses of the Administrative
Agent in connection with the preparation, reproduction, execution, and delivery
of this Amendment and all other Loan Documents entered into in connection
herewith, including the reasonable fees and out-of-pocket expenses of the
Administrative Agent’s counsel with respect thereto.
13. Further Assurances. The Grantor hereby agrees to execute and deliver such
additional documents, instruments, and agreements reasonably requested by the
Administrative Agent as may be reasonably necessary or appropriate to effectuate
the purposes of this Amendment.
14. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
the laws of the State of Ohio.
15. Headings. Section headings in this Amendment are included herein for
convenience of reference only and will not constitute a part of this Amendment
for any other purpose.
[Signature Page Follows.]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Grantor and the Administrative Agent have hereunto set
their hands as of the date first set forth above.

            GRANTOR:

FRANKLIN CREDIT HOLDING CORPORATION
      By:   /s/ Thomas J. Axon        Name:   Thomas J. Axon        Title:  
President        ADMINISTRATIVE AGENT:

THE HUNTINGTON NATIONAL BANK, as Administrative Agent
      By:   /s/ David L. Abshier        Name:  David L. Abshier        
Title:  Authorized Signer    

Signature Page to First Amendment to Amended and Restated Pledge Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 2

(Pledged Collateral)

  •  
100% of issued and outstanding equity of all classes of stock and membership
interests of subsidiaries of Franklin Credit Holding Corporation, including but
not limited to, Franklin Credit Asset Corporation, Tribeca Lending Corp. and
Franklin Credit Loan Servicing, LLC, but excluding Franklin Credit Management
Corporation.

Signature Page to First Amendment to Amended and Restated Pledge Agreement

 

 